A petition having been duly presented setting forth charges of professional misconduct, malpractice and fraud against respondent Stuart H. Stone, an attorney at law, incident to his relations with his clients; the respondent having served his answer to said petition denying the charges; the issues raised having been referred to Bertram B. Daiker, Esq., as Referee, for hearing and report; the Referee having duly filed his report on July 6, 1965, finding respondent guilty upon all the charges; and the respondent having duly submitted his written resignation, dated June 16, 1965, from the office of attorney and counselor at law in the State of New York and his consent that he be removed from such office, the respondent’s said resignation is hereby accepted and directed to be filed; he is removed from said office, and his name is directed to be struck from the roll of attorneys and counselors at law in the State of New York, effective July 19, 1965. Beldock, P. J., Ughetta, Christ, Brennan and Hill, JJ., concur.